DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response to Election/Restriction was received on 7/20/22. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.
Election/Restrictions
Applicant’s election of Group I, claims 1-6 in the reply filed on 7/20/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/7/21 is being considered by the examiner.
Drawings
The drawing submitted has been considered.
Allowable Subject Matter
Claims 1-6 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Please cancel claim 7.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant claim is to a membrane electrode assembly for a fuel cell, comprising a solid polymer electrolyte membrane, an anode catalyst layer assembled to one surface of the solid polymer electrolyte membrane, and a cathode catalyst layer assembled to another surface of the solid polymer electrolyte membrane, wherein the membrane electrode assembly contains cerium ions.  The membrane electrode assembly includes a power-generation region and a non-power-generation region, the power-generation region includes the catalyst layers on both surfaces of the solid polymer electrolyte membrane in a center portion. The non- power-generation region is without the catalyst layer on at least one surface of the solid polymer electrolyte membrane in an outer periphery portion, and wherein a cerium ion content per area in the power-generation region is larger than a cerium ion content per area in the non-power-generation region.
The closest prior art is US Publication 2010/0239945 to Kodama et al. reference discloses a membrane electrode assembly comprising a solid polymer electrolyte membrane, a band region or a non-power generation region are ion exchanged with one or more cations including Cerium. However, the Kodama reference does not disclose, nearly disclose or provide motivation to modify the membrane electrode assembly to comprise a non- power-generation region without the catalyst layer on at least one surface of the solid polymer electrolyte membrane in an outer periphery portion, and wherein a cerium ion content per area in the power-generation region is larger than a cerium ion content per area in the non-power-generation region.
The prior art US Publication 2006/0280985 to Toyoda et al. reference discloses a solid polymer electrolyte wherein protons of cation exchange groups contained in the perfluorinated electrolyte are partially replaced by metal ions such as cerium. The Toyoda et al. reference does not disclose nearly disclose or provide motivation to modify the membrane electrode assembly includes a power-generation region and a non-power-generation region, the power-generation region includes the catalyst layers on both surfaces of the solid polymer electrolyte membrane in a center portion. The non- power-generation region is without the catalyst layer on at least one surface of the solid polymer electrolyte membrane in an outer periphery portion, and wherein a cerium ion content per area in the power-generation region is larger than a cerium ion content per area in the non-power-generation region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725